COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Dmitry Nikolenko v. Luiza Nikolenko
Appellate case number:      01-20-00284-CV
Trial court case number:    18-DCV-251118
Trial court:                328th Judicial District Court of Harris County, Texas

      Appellant Dmitry Nikolenko’s second Unopposed Motion for Extension of Time to
File Motion for En Banc Reconsideration, filed on March 22, 2022, is GRANTED. Any
motion for en banc reconsideration of our February 17, 2022 opinion is due by May 4,
2022.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually      Acting for the Court

Date: March 29, 2022